Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1- 20, as originally filed, are presently pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0240424 A1, Lin et al. (hereinafter Lin) in view of US 2003/0216919 A1, Roushar (hereinafter Roushar).


As to claim 1, Lin discloses a computer-implementable method for performing a counterfactual generation operation, the method comprising:  
receiving a subject data point (Fig 5A; pars 0028, 0043, 0081, 0091, send ground-truth data to each classifier for classification);  
classifying the data point via a trained classifier, the classifying providing a classified data point (Figs 4, 5A-5C, train each of the classifiers using a set of ground-truth data; pars 0021-0024, 0027-0028, 0043, 0081, 0091, receiving a set of classification data-points back from each classifier);  
identifying a counterfactual using the classified data point, the counterfactual comprising another datapoint, the another data point being close to the subject data point (Fig 2; pars 0033-0034, calculate the inter-class or data-point distance to determine the closeness), the another data point resulting in production of a different outcome when provided to a model when compared to an outcome resulting from the subject data point being provided to the model (Fig 2; pars 0033-0037, the classifier model provides different classification outcomes or categories (male gender, female gender, American accent, British accent, etc.) based on the data-point or inter-class distance); and,  
providing the counterfactual to a destination (Figs 5B-5C; pars 0065, 0068, 0071, 0104, transmitting classification outcome/attribute category to system applications).  

Therefore, consider Lin and Roushar’s teachings as a whole, it would have been obvious to one of skill in the art before the filling date of invention to incorporate Roushar’s teachings on counterfactual operation using a genetic algorithm in language interpretation application in Lin’s teachings for language and accent classification.

As to claim 2, Lin as modified discloses the method of claim 1, wherein:  the identifying comprises searching a plurality of datapoints to identify the datapoint closest to the subject datapoint (Lin: Figs 5A-5B; pars 0032-0036, 0083-0086, computing distance among data-points and averaging of the distance results in finding the closest distance between the datapoints).  

As to claim 3, Lin as modified discloses the method of claim 1, wherein:  the identifying uses a genetic algorithm (Lin: Fig 5B, optimizing execution sequence for each classifier using a genetic algorithm; pars 0051, 0096; Roushar: pars 0025, 0051, 0095).  



As to claim 5, Lin as modified discloses the method of claim 3, wherein:  the genetic algorithm generates a set of random data points (Lin: par 0051; Roushar: pars 0025, 0027, 0095, 0323), the trained classifier providing classification for the set of random data points, a classification for at least some of the random data points differing from the classification of the subject data point (Lin: Fig 5B; par 0051, 0096, genetic algorithm for optimizing classifiers (with random data-points); Roushar: pars 0008, 0025, 0035, 0051, 0095, 0323).  

As to claim 6, Lin as modified discloses the method of claim 5, further comprising:  iteratively revising the set of random data points to provide revised data points, the revised data points being closer to the subject data point than the set of random data points while maintaining classifications that differ from the classification of the subject data point (Lin: 0056, interactively modify classifier’s parameters to minimize the cost function).  

As to claim 7, it is a system claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claims 8-12, they are rejected with the same reason as set forth in claims 2-6, respectively.

As to claim 13, it recites a non-transitory CRM storing program code executed to perform functions and features recited in claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claims 14-18, they are rejected with the same reason as set forth in claims 2-6, respectively.

As to claim 19, Lin as modified discloses the non-transitory, computer-readable storage medium of claim 13, wherein:  the computer executable instructions are deployable to a client system from a server system at a remote location (Roushar: pars 0427-0436, the client being portable phone device remote from a server system).  

As to claim 20, Lin as modified discloses the non-transitory, computer-readable storage medium of claim 13, but does not expressly teach the computer executable instructions are provided by a service provider to a user on an on-demand basis.  However, an ordinary skill in the art would appreciate and understand that such computer executable instructions are the functions/features or applications that may be provided or downloaded from a server or cloud from a service provider (Roushar: pars 0098-0099) upon user’s request (e.g. on-demand).   

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661